 



Exhibit 10.6
FIRST AMENDMENT
TO
OMNIBUS AGREEMENT
This First Amendment to Omnibus Agreement (this “Amendment”) is dated as of
April 1, 2006 and entered into by and among Duke Energy Field Services, LLC, a
Delaware limited liability Company (“DEFS”), DCP Midstream GP, LLC, a Delaware
limited liability company (“DCP LLC”), DCP Midstream GP, LP, a Delaware limited
partnership (the “General Partner”), DCP Midstream Partners, LP, a Delaware
limited partnership (the “MLP”), and DCP Midstream Operating, LP (the “OLP”).
The above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties”.
RECITALS

  A.   The Parties entered into that certain Omnibus Agreement dated as of
December 7, 2005 (the “Agreement”) (capitalized terms used but not defined
herein shall have the meaning given thereto in the Agreement).     B.   The
Parties desire to amend Section 3.3(a) of the Agreement in order to properly
reflect their intention that certain general and administrative expenses are
fixed.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledge, the Parties hereby agree as follows:

  1.   Agreement Amendment. The Agreement is hereby amended by deleting the
first sentence of Section 3.3(a) thereof and replacing it with the following:  
      “The amount for which DEFS shall be entitled to reimbursement from the
Partnership Group pursuant to Section 3.1(b) for general and administrative
expenses shall equal $4.8 million in the aggregate during the first year
following the date of this Agreement (the “G&A Expenses Limit”).”     2.  
Acknowledgement. Except as amended hereby, the Agreement shall remain in full
force and effect as previously executed, and the Parties hereby ratify the
Agreement as amended hereby.     3.   Counterparts. This Amendment may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each of the Parties hereto and delivered (including by
facsimile) to the other Parties.

 



--------------------------------------------------------------------------------



 



EACH OF THE UNDERSIGNED, intending to be legally bound, has caused this
Amendment to be duly executed and delivered to be effective as of April 1, 2006,
regardless of the actual date of execution of this Amendment.

                  DUKE ENERGY FIELD SERVICES, LLC  
 
           
 
  By: /s/ Brent L. Backes    
 
 
 
   
 
  Name:   Brent L. Backes    
 
  Title:   Vice President, General Counsel and Secretary    
 
                DCP MIDSTREAM GP, LLC
 
           
 
  By: /s/ Michael J. Bradley    
 
 
 
   
 
  Name:   Michael J. Bradley    
 
  Title:   President and Chief Executive Officer    
 
                DCP MIDSTREAM GP, LP
 
  By: DCP MIDSTREAM GP, LLC, its general partner    
 
           
 
  By: /s/ Michael J. Bradley    
 
 
 
   
 
  Name:   Michael J. Bradley    
 
  Title:   President and Chief Executive Officer    
 
                DCP MIDSTREAM PARTNERS, LP
 
  By: DCP MIDSTREAM GP, LP, its general partner    
 
  By: DCP MIDSTREAM GP, LLC, its general partner    
 
           
 
  By: /s/ Michael J. Bradley    
 
 
 
   
 
  Name:   Michael J. Bradley    
 
  Title:   President and Chief Executive Officer    
 
                DCP MIDSTREAM OPERATING, LP
 
           
 
  By: /s/ Michael J. Bradley    
 
 
 
   
 
  Name:   Michael J. Bradley    
 
  Title:   President and Chief Executive Officer    

 